 

Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT AND INCREMENTAL ASSUMPTION AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT AND INCREMENTAL ASSUMPTION AGREEMENT,
dated as of April 6, 2018 (this “Amendment”), by and among, SMART SAND, INC., a
Delaware corporation (the “Borrower”), the Subsidiary Guarantors party hereto
(together with the Borrower, the “Loan Parties”), Jefferies Finance LLC, as
administrative agent (in such capacity, including any successor thereto, the
“Administrative Agent”), and collateral agent for the Secured Parties, each
financial institution party hereto as a Lender of 2018 Incremental Revolving
Loans (as defined below) (in such capacity, each a “2018 Incremental Revolving
Credit Lender” and collectively, the “2018 Incremental Revolving Credit
Lenders”) and the Lenders that are party hereto.

WHEREAS, reference is hereby made to the Credit Agreement, dated as of December
8, 2016 (as amended prior to the date hereof, the “Credit Agreement”), by and
among, inter alios, the Borrower, the Administrative Agent and the lenders party
thereto from time to time (the “Lenders”);

WHEREAS, (i) pursuant to Section 2.24(a) of the Credit Agreement, the Borrower
has requested a Revolving Commitment Increase in an aggregate principal amount
of $15,000,000 and (ii) the Borrower has requested that each 2018 Incremental
Revolving Credit Lender provide, and each 2018 Incremental Revolving Credit
Lender has agreed to provide, pursuant to Section 2.24(b) of the Credit
Agreement, a 2018 Incremental Revolving Commitment under the Amended Credit
Agreement (as defined below) as a Revolving Commitment Increase of the Revolving
Credit Commitments made available to the Borrower on the Closing Date; and

WHEREAS, the parties hereto desire to make certain other amendments to the
Credit Agreement as set forth herein.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Section 1.  Defined Terms; References.  Unless otherwise specifically defined
herein, each term used herein which is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall, as of and after the First Amendment
Effective Date (as defined below), refer to the Credit Agreement, as amended by
this Amendment (the “Amended Credit Agreement”).  

Section 2. Amendments to Credit Agreement.

(a)Effective on the First Amendment Effective Date (as defined below), the
parties hereto agree that the Credit Agreement is amended as follows:

(i)Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Incremental Facility Amount” contained therein in its entirety
and by substituting the following in lieu thereof:

“Incremental Facility Amount” shall mean, at any time, the remainder of:

(a)$5,000,000, plus

 

--------------------------------------------------------------------------------

 

(b)the aggregate amount of all permanent voluntary Revolving Credit Commitment
reductions made pursuant to Section 2.09, minus

 

(c)the aggregate amount of all Incremental Revolving Commitments established
prior to such time pursuant to Section 2.24 (other than the Incremental
Revolving Commitments established pursuant to the First Amendment to Credit
Agreement and Incremental Assumption Agreement, dated as of April 6, 2018,
among, inter alios, the Borrower, the Administrative Agent and the Incremental
Revolving Credit Lenders party thereto).

 

(ii)Section 5.12 of the Credit Agreement is hereby amended by deleting the
reference to “Section 6.01(k)” in paragraph (b) thereof and substituting
“Section 6.04(k)” in lieu thereof in each instance where such reference appears.

(iii)Section 6.01 of the Credit Agreement is hereby amended by deleting clause
(g) thereof in its entirety and by substituting the following in lieu thereof:

 

“(g)

unsecured Indebtedness of the Borrower, and unsecured Guarantees thereof by the
Subsidiary Guarantors in an aggregate principal amount not to exceed
$20,000,000;”

 

(b)Except as specifically amended above, the Amended Credit Agreement and each
of the other Loan Documents, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed.  Without limiting
the generality of the foregoing, the Security Documents and all of the
Collateral described therein shall continue to secure the payment of all
Obligations of the Borrower, as amended by this Amendment.

(c)The execution, delivery and effectiveness of this Amendment shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of any Lender or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.  On and after
the First Amendment Effective Date, this Amendment shall for all purposes
constitute a Loan Document.

Section 3.  2018 Incremental Revolving Loans.

(a)The Borrower hereby requests (and the parties hereto acknowledge and agree
that this Amendment constitutes the notice required pursuant to Section 2.24 of
the Credit Agreement and waive the requirement for a separate notice complying
with the requirements of Section 2.24(a) of the Credit Agreement) a $15,000,000
Revolving Commitment Increase to be effective on April 6, 2018.

(b)Each 2018 Incremental Revolving Credit Lender severally agrees to make, from
time to time on and after the First Amendment Effective Date until the Revolving
Credit Maturity Date, Incremental Revolving Loans denominated in Dollars to the
Borrower (each, a “2018 Incremental Revolving Loan” and, collectively, the “2018
Incremental Revolving Loans”) in an amount equal to the amount of such 2018
Incremental Revolving Credit Lender’s Incremental Revolving Commitment set forth
on Schedule 1 hereto (each, a “2018 Incremental Revolving Commitment”).  

(c)The 2018 Incremental Revolving Commitments shall constitute Incremental
Revolving Commitments and a Revolving Commitment Increase of the Revolving
Credit Commitments made

2

--------------------------------------------------------------------------------

 

available to the Borrower on the Closing Date, shall be of the same Class as
such Revolving Credit Commitments and shall (together with the 2018 Incremental
Revolving Loans) otherwise be subject to the same terms and conditions
(including, and subject to clause (f) below, the same rights, remedies,
protections, guarantees and collateral security afforded to the Obligations
under the Amended Credit Agreement and the other Loan Documents) as the
currently-existing Revolving Credit Commitments and Revolving Credit Loans as of
the First Amendment Effective Date (immediately prior to the occurrence
thereof).

(d)Upon the First Amendment Effective Date, each of the existing Revolving
Credit Lenders shall automatically and without further act be deemed to have
assigned to each of the 2018 Incremental Revolving Credit Lenders, and each of
the 2018 Incremental Revolving Credit Lenders shall be deemed to have assumed
from each of the existing Revolving Credit Lenders, at the par amount thereof,
such interests in the Revolving Loans outstanding on the First Amendment
Effective Date as shall be necessary in order that, after giving effect to such
assignment and assumption, such Revolving Loans will be held by existing
Revolving Credit Lenders and 2018 Incremental Revolving Credit Lenders ratably
in accordance with their Revolving Credit Commitments after giving effect to the
addition of 2018 Incremental Revolving Commitments to the Revolving Credit
Commitments.  The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in the Credit Agreement shall not apply to the transactions
effected pursuant this Section 3.

(e)Each 2018 Incremental Revolving Credit Lender: (i) confirms that it has
received a copy of the Credit Agreement and the other Loan Documents, together
with copies of the financial statements delivered pursuant to Section 5.04 of
the Credit Agreement and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Amendment; (ii) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender or Agent and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking any action under the Loan
Documents; (iii) appoints and authorizes the Administrative Agent and the
Collateral Agent to take such action as agent on its behalf and to exercise such
powers under the Amended Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent and the Collateral Agent, as the case may
be, by the terms thereof, together with such powers as are reasonably incidental
thereto; and (iv) agrees that it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

(f)Each 2018 Incremental Revolving Credit Lender party hereto hereby agrees to
make its 2018 Incremental Revolving Commitment on the following terms and
conditions:

(i)Applicable Margin.  The Applicable Margin for each 2018 Incremental Revolving
Loan shall be the Applicable Margin with respect to the Revolving Loans.

(ii)Principal Payments.  The Borrower shall repay the principal amount of each
2018 Incremental Revolving Loan as set forth in Section 2.04 of the Credit
Agreement for the Revolving Loans.

(iii)Voluntary and Mandatory Prepayments.  The 2018 Incremental Revolving Loans
shall be subject to the same terms and conditions regarding voluntary and
mandatory prepayments as set forth in the Amended Credit Agreement for the
Revolving Loans.

3

--------------------------------------------------------------------------------

 

(g)Each 2018 Incremental Revolving Credit Lender acknowledges and agrees that,
upon its execution of this Amendment (and the making of 2018 Incremental
Revolving Loans, if applicable) on the First Amendment Effective Date, such 2018
Incremental Revolving Credit Lender shall become an “Incremental Revolving
Credit Lender”, a “Revolving Credit Lender”, a “Lender” and a “Secured Party”
under, and for all purposes of, the Amended Credit Agreement and the other Loan
Documents, and shall be subject to and bound by the terms thereof, and shall
perform all the obligations of and shall have all rights of an “Incremental
Revolving Credit Lender”, a “Revolving Credit Lender”, a “Lender” and a “Secured
Party” thereunder.    

Section 4.  Use of Proceeds.  All proceeds of the 2018 Incremental Revolving
Loans shall be used by the Borrower as provided for in the Credit Agreement with
respect to Revolving Loans.

Section 5.  Severability.  In the event any one or more of the provisions
contained in this Amendment should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction).  The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

Section 6.  Headings.  Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.

Section 7.  Entire Agreement.  This Amendment, the Amended Credit Agreement and
the other Loan Documents constitute the entire contract between the parties
relative to the subject matter hereof. Any other previous agreement among the
parties with respect to the subject matter hereof is superseded by this
Amendment and the other Loan Documents. Nothing in this Amendment or in the
other Loan Documents, expressed or implied, is intended to confer upon any
Person (other than the parties hereto and thereto, their respective successors
and assigns permitted hereunder (including any Affiliate of any Issuing Bank
that issues any Letter of Credit) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Collateral
Agent, the Issuing Banks and the Lenders) any rights, remedies, obligations or
liabilities under or by reason of this Amendment or the other Loan Documents.

Section 8.  Ratification and Reaffirmation.  Each Loan Party party hereto hereby
ratifies and reaffirms (a) its Obligations under the Amended Credit Agreement
and each of the other Loan Documents to which it is a party and all of the
covenants, duties, guarantees, indemnities, indebtedness and liabilities under
the Amended Credit Agreement and the other Loan Documents to which it is a party
and (b) the Liens and security interests created in favor of the Collateral
Agent and the Secured Parties pursuant to each Security Agreement, which Liens
and security interests shall continue in full force and effect during the term
of the Amended Credit Agreement, and shall continue to secure the Obligations
(as defined in the Amended Credit Agreement). Each Loan Party party hereto
confirms that the secured liabilities (however described in the Security
Documents) cover the Obligations, in each case, on and subject to the terms and
conditions set forth in the Amended Credit Agreement and the other Loan
Documents.

Section 9.  Representations and Warranties.  The Loan Parties hereby represent
and warrant to the Administrative Agent, the 2018 Incremental Revolving Credit
Lenders and the Lenders that:

4

--------------------------------------------------------------------------------

 

(a)Each Loan Party party hereto has the power and authority to execute, deliver
and perform its obligations under this Amendment. The execution, delivery and
performance of this Amendment have been duly authorized by all requisite
corporate, partnership, limited liability company, and, if required,
stockholder, partner or member action, as applicable, of each Loan Party party
hereto.  This Amendment has been duly executed and delivered by each Loan Party
party hereto and constitutes the legal, valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.  

(b)The execution, delivery and performance of this Amendment by each Loan Party
do not require any consent or approval of, registration or filing with,
certificate, certification, permit, license or authorization from, or any other
action by any Governmental Authority, in each case, except for such as have been
made or obtained and are in full force and effect.  

(c)The execution, delivery and performance of this Amendment by each Loan Party
party hereto and the consummation of the transactions contemplated hereby will
not (i) violate (A) any provision of law, statute, rule or regulation, (B) any
order of or undertaking with any Governmental Authority or (C) any provision of
any indenture, agreement or other instrument to which such Loan Party is a party
or by which any of them or any of their property is bound, except such violation
as could not reasonably be expected to have a Material Adverse Effect, (ii)
result in the creation or imposition of (or the obligation to create or impose)
any Lien upon or with respect to any property or assets now owned or hereafter
acquired by such Loan Party or (iii) violate any provision of the certificate or
articles of incorporation or certificate of formation or other constitutive
documents or by-laws, partnership agreement or limited liability company
agreement of such Loan Party.

(d)The representations and warranties set forth in Article III of the Amended
Credit Agreement and in each other Loan Document are true and correct in all
material respects on and as of First Amendment Effective Date with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they were true and correct in all material respects as of such earlier
date; provided, that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language is true and correct
(after giving effect to any qualification contained therein) in all respects.

(e)On and immediately after the First Amendment Effective Date, no Default or
Event of Default has occurred and is continuing.

Section 10. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  The
terms of Section 9.07, 9.11 and 9.15 of the Credit Agreement are incorporated
herein by reference, mutatis mutandis, and the parties hereto agree to such
terms.

Section 11.  Counterparts.  This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract.  Delivery of an executed signature page to this Amendment by
facsimile or other customary means of electronic transmission, including by PDF
file, shall be as effective as delivery of a manually signed counterpart of this
Amendment.

Section 12.  Effectiveness.  This Amendment shall become effective on the date
on which each of the following conditions shall have been satisfied or waived
(the “First Amendment Effective Date”):

5

--------------------------------------------------------------------------------

 

(a)the Administrative Agent shall have received counterparts of this Amendment
executed by the Borrower, each Subsidiary Guarantor, the Administrative Agent,
the Collateral Agent, each Issuing Bank, the Swingline Lender, each 2018
Incremental Revolving Credit Lender and the other Lenders constituting the
Required Lenders;

(b)the Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying that the statements in Sections 9(d) and 9(e)
are true as of the First Amendment Effective Date;

(c)the Administrative Agent shall have received a solvency certificate from the
chief financial officer of the Borrower in the form of Exhibit F to the Credit
Agreement;

(d)the Administrative Agent shall have received, on behalf of itself, the
Collateral Agent and the 2018 Incremental Revolving Credit Lenders, a favorable
written opinion of Alston & Bird LLP, counsel for the Borrower dated the First
Amendment Effective Date and in form and substance reasonably satisfactory to
the Administrative Agent;

(e)the Administrative Agent shall have received, (i) with respect to each Loan
Party, certificates of good standing from the secretary of state of the state of
organization of each Loan Party and (ii) with respect to the Borrower, a
certificate of the Secretary or Assistant Secretary dated the First Amendment
Effective Date and certifying (A) that attached thereto is a true and complete
copy of resolutions duly adopted by the Board of Directors of the Borrower
authorizing the execution, delivery and performance of the Amendment and the
incurrence of the 2018 Incremental Revolving Loans, and that such resolutions
have not been modified, rescinded or amended and are in full force and effect,
(B) attaching a certified copy of the certificate of incorporation of the
Borrower, certified as of a recent date prior hereto, and (C) as to the
incumbency and specimen signature of each officer executing the Amendment or any
other Loan Document or any other document delivered in connection herewith on
behalf of the Borrower;

(f)the Administrative Agent shall have received, for the ratable account of each
2018 Incremental Revolving Credit Lender, an upfront fee equal to 0.20% of the
aggregate amount of the 2018 Incremental Revolving Commitments provided by each
such 2018 Incremental Revolving Credit Lender on the First Amendment Effective
Date; and

(g)all reasonable and documented out-of-pocket fees and expenses of the
Administrative Agent incurred in connection with the preparation, execution and
delivery of this Amendment and any other instruments and documents to be
delivered hereunder or in connection herewith, shall have been paid.

[SIGNATURE PAGES FOLLOW]

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

SMART SAND, INC., as Borrower

 

By:/s/ Lee E. Beckelman
Name:  Lee E. Beckelman
Title:   Chief Financial Officer

 

SMART SAND HIXTON LLC,

as a Subsidiary Guarantor

By: Smart Sand, Inc., its sole Member


 

By:

/s/ Lee E. Beckelman
Name:  Lee E. Beckelman
Title:   Chief Financial Officer

SMART SAND HOLDINGS LLC,

as a Subsidiary Guarantor

By: Smart Sand, Inc., its sole Member


 

By:

/s/ Lee E. Beckelman
Name:  Lee E. Beckelman
Title: Chief Financial Officer  

FAIRVIEW CRANBERRY COMPANY, LLC,

as a Subsidiary Guarantor

By: Smart Sand, Inc., its Manager


 

By:

/s/ Lee E. Beckelman
Name:  Lee E. Beckelman
Title: Chief Financial Officer    

WILL LOGISTICS, LLC,

as a Subsidiary Guarantor

By: Smart Sand, Inc., its Manager


 

By:

/s/ Lee E. Beckelman
Name:  Lee E. Beckelman
Title: Chief Financial Officer     

 

[Signature page to First Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

JEFFERIES FINANCE LLC, as Administrative Agent, Collateral Agent, an Issuing
Bank, the Swingline Lender, a Lender and a 2018 Incremental Revolving Credit
Lender


 

 

By: /s/ J. Paul McDonnell
Name:J. Paul McDonnell
Title:Managing Director

 

 

 

[Signature page to First Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender and a 2018 Incremental
Revolving Credit Lender

 

 

 

 

By:

/s/ Nupur Kumar
Name: Nupur Kumar
Title: Authorized Signatory

 

 

 

By:

/s/ Christopher Zybrick
Name: Christopher Zybrick
Title: Authorized Signatory

[Signature page to First Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

GOLDMAN SACHS BANK USA, as a Lender and a 2018 Incremental Revolving Credit
Lender

 

 

 

 

By: /s/ Josh Rosenthal


Name: Josh Rosenthal
Title: Authorized Signatory

 



 

 

 

[Signature page to First Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender and a 2018 Incremental Revolving
Credit Lender

 

 

 

 

By:

/s/ Alicia Achug
Name: Alicia Schug
Title: Vice President

 



 

 

By:

/s/ Marguerite Sutton
Name: Marguerite Sutton
Title: Vice President

 

 

[Signature page to First Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

IBERIABANK, as a 2018 Incremental Revolving Credit Lender

 

 

 

 

By:

/s/ John Michael Robinson III_______
Name: John Michael Robinson III
Title: Assistant Vice President

 



 

 



 

 

 

[Signature page to First Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

SCHEDULE 1

TO FIRST AMENDMENT TO CREDIT AGREEMENT

 

2018 Incremental Revolving Commitments

2018 Incremental Revolving Credit Lender

2018 Incremental Revolving Commitment

Pro Rata Share

Jefferies Finance LLC

$1,666,666.67

11.1%

Credit Suisse AG, Cayman

Islands Branch

$1,666,666.67

11.1%

Goldman Sachs Bank USA

$1,111,111.10

7.4%

Deutsche Bank AG New York

Branch

$555,555.56

3.7%

Iberiabank

$10,000,000.00

66.7%

Total

$15,000,000.00

100.0%

 

 